IN THE SUPREME COURT OF THE STATE OF DELAWARE

TERRANCE WATSON,                        §
                                        §     No. 688, 2014
      Defendant Below,                  §
      Appellant,                        §     Court Below: Superior Court
                                        §     of the State of Delaware in and
      v.                                §     for Sussex County
                                        §
STATE OF DELAWARE,                      §     Cr. ID No. 1202008234
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: January 30, 2015
                          Decided:   March 30, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                  ORDER

      This 30th day of March 2015, upon careful consideration of the

appellant’s opening brief, the appellee’s motion to affirm, and the Superior

Court record, it appears to the Court that:

      (1)    The appellant, Terrance Watson, filed this appeal from the

Superior Court’s November 19, 2014 order that summarily dismissed his

motion for postconviction relief under Superior Court Criminal Rule 61

(“Rule 61”). The appellee, State of Delaware, has moved to affirm the

Superior Court’s judgment on the ground that it is manifest on the face of
Watson’s opening brief that the appeal is without merit.1 We agree and

affirm.

          (2)    The record reflects that, following his arrest in February 2012

and three-count indictment in April 2012, Watson agreed to plead guilty to

Possession of a Non-Controlled Prescription Drug, and the State agreed to

enter a nolle prosequi on the remaining two charges. On June 20, 2012, the

Superior Court accepted Watson’s guilty plea and sentenced him to six

months at Level V suspended after four months and then discharged as

unimproved.

          (3)    It appears from the record that, at the time of his arrest in

February 2012, Watson was on parole from a life sentence imposed in

1985.2       At a parole hearing on August 28, 2012, Watson’s parole was

revoked, and he was ordered to return to prison to serve the balance of the

1985 sentence, subject to reapplying for parole in twenty-four months.3

          (4)    In October 2012, Watson began filing a series of motions

seeking a modification of the sentence imposed on June 20, 2012. By order




1
    Del. Supr. Ct. R. 25(a).
2
 The Court takes judicial notice of the Superior Court docket in State v. Watson, Del.
Super., Cr. ID No. 85000384DI.
3
    See docket at 42, State v. Watson, Del. Super., Cr. ID No. 85000384DI (Aug. 30, 2012).
                                             2
dated June 21, 2013, the Superior Court denied the latest motion as moot

because, by that time, Watson had completed the six-month sentence.

         (5)    On June 2, 2014, Watson filed a motion for postconviction

relief under Rule 61. Watson sought to have his 2012 drug conviction

vacated based on a claim that the State was required, under Brady v.

Maryland (hereinafter “Brady claim”), to disclose alleged misconduct in the

Office of the Chief Medical Examiner (“OCME”).4 By order docketed on

November 19, 2014, the Superior Court summarily dismissed Watson’s

postconviction motion after determining that the Brady claim was

unavailing, and that Watson no longer had standing to file for relief under

Rule 61. We agree and affirm.

         (6)    Watson raises a Brady claim based on alleged misconduct in

the OCME. A similar claim was recently addressed and rejected by this

Court in Brown v. State.5 In Brown we held that:

                By pleading guilty, Brown gave up his right to trial
                and his right to learn of any impeachment
                evidence. Brown is bound by the statements he
                made to the Superior Court before his plea was
                accepted, and Ruiz prevents him from reopening
                his case to make claims that do not address his


4
  Brady v. Maryland, 373 U.S. 83 (1963) (establishing that a defendant has a right to
receive exculpatory material from prosecutors at trial).
5
    Brown v. State, ___ A.3d ___, 2015 WL 307389 (Del. Jan. 23, 2015).
                                            3
               guilt, and involve impeachment evidence that
               would only be relevant at trial.6

In Watson’s case, as in Brown, the Brady claim alleged in Watson’s

postconviction motion was effectively waived by his preceding guilty plea.

Moreover, Watson has not asserted that the prescription drug providing the

basis for his 2012 conviction was ever sent to the OCME for testing.

       (7)     Generally, under Delaware law, once a criminal sentence is

completed, any postconviction claim with respect to that conviction is moot

because the defendant is no longer “in custody under [the] sentence.”7 In

this case, the Superior Court determined that Watson is no longer in custody

under the sentence imposed for the 2012 drug conviction that was the

subject of Watson’s motion for postconviction relief. Watson does not

specifically identify a right lost or burden imposed as a result of the 2012

conviction to overcome the general rule mooting his claim for relief.8 Under

these circumstances, the Court agrees with the Superior Court that Watson

lacked standing to seek postconviction relief under Rule 61.


6
 Id., at *5 (Del. Jan. 23, 2015) (citing Somerville v. State, 703 A.2d 629, 632 (Del. 1997)
and United States v. Ruiz, 536 U.S. 622, 630 (2002)).
7
 See Del. Super. Ct. Crim. R. 61(a)(1) (providing that “[t]his rule governs the procedure
on an application by a person in custody under a sentence of this court seeking to set
aside the judgment of conviction”). Paul v. State, 2011 WL 3585623, at *1 (Del. Aug.
15, 2011) (quoting Rule 61(a)(1)).
8
 Paul v. State, 2011 WL 3585623, at *1 (Del. Aug. 15, 2011) (quoting Gural v. State,
251 A.2d 344, 344-45 (Del. 1969)).
                                            4
     NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:


                                 /s/ Karen L. Valihura
                                        Justice




                                 5